Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 1 of 12 PageID #: 1




   UNITED STATES DISTRICT COURT FOR THE
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------------
   Perform Investment Limited d/b/a DAZN,
                                                                             COMPLAINT

                              Plaintiff,                                     Civil Action No.

            -against-

   FATIMA SERRANO, Individually, and as officer, director,
   shareholder and/or principal of FREEDOM MEXICAN &
   ITALIAN RESTAURANT, CORP. d/b/a FREEDOM
   MEXICAN RESTAURANT,

   and

   FREEDOM MEXICAN & ITALIAN RESTAURANT,
   CORP. d/b/a FREEDOM MEXICAN RESTAURANT,

                                       Defendants.
   -----------------------------------------------------------------------


            Plaintiff, Perform Investment Limited d/b/a DAZN (hereinafter “Plaintiff”), by its

   attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the Defendants herein

   respectfully sets forth and alleges, as follows:

                                     JURISDICTION AND VENUE

            1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

   et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

   §101, et seq.).

            2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

   Section §1331, which states that the district courts shall have original jurisdiction of all
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 2 of 12 PageID #: 2




   civil actions arising under the Constitution, laws, or treaties of the United States; and 28

   U.S.C. Section §1338(a) (copyright).

          3. Upon information and belief, venue is proper in this court because, inter alia, a

   substantial part of the events or omissions giving rise to the claim occurred within Kings

   County, which is within the Eastern District of New York (28 U.S.C. § 1391(b) and 28

   U.S.C. §112(c)).

          4. This Court has personal jurisdiction over the parties in this action. Defendants

   to this action had or have an agent or agents who has or had independently transacted

   business in the State of New York and certain activities of Defendants giving rise to this

   action took place in the State of New York; more particularly, Defendants’ acts of

   violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

   programming transmission signals took place within the State of New York. Moreover,

   upon information and belief, Defendants have their principal place of business within the

   State of New York; thus, this Court has personal jurisdiction over Defendants.

                                          THE PARTIES

          5. The plaintiff is a New York Limited Liability Company with its principal place

   of business located at 28 Liberty Street, Suite 3020, Floor 30, New York, NY 10005.

          6. Plaintiff is the owner of the Canelo Alvarez v. Rocky Fielding Boxing Event

   scheduled for December 15, 2018, via closed circuit television and via encrypted satellite

   signal (hereinafter referred to as the “Broadcast”).

          7. Upon information and belief the Defendant, FATIMA SERRANO, resides at


                                                -2-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 3 of 12 PageID #: 3




   409 59th Street, Apt 3R, Brooklyn, NY 11220.

          8. Upon information and belief the Defendant, FATIMA SERRANO, was the

   officer, director, shareholder and/or principal of FREEDOM MEXICAN & ITALIAN

   RESTAURANT, CORP. d/b/a FREEDOM MEXICAN RESTAURANT located at 679

   5th Avenue, Brooklyn, NY 11215.

          9. Upon information and belief the Defendant, FATIMA SERRANO, was the

   individual with supervisory capacity and control over the activities occurring within the

   establishment known as FREEDOM MEXICAN RESTAURANT, located at 679 5th

   Avenue, Brooklyn, NY 11215 on December 15, 2018.

          10. Upon information and belief the Defendant, FATIMA SERRANO, received a

   financial benefit from the operations of FREEDOM MEXICAN RESTAURANT, on

   December 15, 2018.

          11. Upon information and belief the Defendant, FATIMA SERRANO, was the

   individual with close control over the internal operating procedures and employment

   practices of FREEDOM MEXICAN RESTAURANT, on December 15, 2018.

          12.    Upon information and belief, the Defendant, FREEDOM MEXICAN &

   ITALIAN RESTAURANT, CORP., is a domestic corporation that was formed and is

   licensed to do business in the State of New York.

          13.   Upon information and belief, the Defendant, FREEDOM MEXICAN &

   ITALIAN RESTAURANT, CORP., is a business entity, having its principal place of

   business at 679 5th Avenue, Brooklyn, NY 11215.


                                              -3-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 4 of 12 PageID #: 4




          14.    Upon information and belief, Defendant, jointly and severally, received a

   commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

   Broadcast and obtaining same through alternative means.

                                            COUNT I

          15. Plaintiff hereby incorporates by reference all of the allegations contained in

   paragraphs “1" through “14,” inclusive, as though set forth herein at length.

          16. Plaintiff is the owner of the Canelo Alvarez v. Rocky Fielding Boxing Event

   scheduled for December 15, 2018, via closed circuit television and via encrypted satellite

   signal (hereinafter referred to as the “Broadcast”).

          17. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

   transmitted to cable systems and satellite companies via satellite signal.

          18. Plaintiff, for a licensing fee, entered into licensing agreements with various

   entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

   patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables

   subscribers to unscramble and receive the satellite Broadcast.

          19.    The Broadcast was also available for non-commercial, private viewing

   through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

   and consumption via the internet. Owners of commercial establishments wishing to

   avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

   Broadcasts by purchasing the programming online, without proper authorization, at

   residential rates, which are greatly discounted compared to the rates required for


                                                -4-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 5 of 12 PageID #: 5




   commercial entities and exhibit those broadcasts for their own commercial benefit and

   gain.

           20. In order for anyone to obtain the Broadcast through a website intended for

   private, non-commercial viewing, an individual purchaser would be provided with terms

   of service which specifically provide for non commercial, personal use only.

           21. Upon information and belief, with full knowledge that the Broadcast was not

   to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

   agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

   agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

   intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

   Broadcast at FREEDOM MEXICAN RESTAURANT located at 679 5th Avenue,

   Brooklyn, NY 11215 at the time of its transmission willfully and for purposes of direct or

   indirect commercial advantage or private financial gain.

           22. Upon information and belief, Plaintiff alleges that Defendants effected

   unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

   for residential use and subsequently displaying the programming in the commercial

   establishment known as FREEDOM MEXICAN RESTAURANT for commercial gain

   and without authorization, or by such other means which are unknown to Plaintiffs and

   known only to Defendants.

           23. Upon information and belief, Defendants and/or their agents, servants,

   workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept


                                               -5-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 6 of 12 PageID #: 6




   Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

   satellite or microwave signal to various cable and satellite systems. There are multiple

   illegal and unauthorized methods of accessing the Broadcast, including but not limited to

   the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

   redirecting a wireless signal from an adjacent residence into a business establishment, de-

   crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

   commercially misusing cable or satellite by registering same as a residence when it is, in

   fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

   residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

   the delivery of film and TV content via the internet, such as (1) Broadband or internet

   broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

   methods in which pirated material can be obtained without requiring users to subscribe to

   a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

   Cable and are readily available to anyone with a Smartphone. The misuse of OTT

   technology can allow commercial misuse of residential broadcasting feeds through the

   internet from anywhere in the world. Each of the above described methods would allow

   Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

   to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

   obtained the Broadcast. However, it is logical to conclude that Defendant utilized one of

   the above described methods or another to intercept and exhibit the Broadcast without

   entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for


                                                -6-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 7 of 12 PageID #: 7




   commercial exhibition.

           24. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

   use of communications such as the transmission for which plaintiff had the distribution

   rights thereto.

           25. By reason of the aforementioned conduct, the aforementioned Defendants

   willfully violated 47 U.S.C. §605 (a).

           26. By reason of the aforementioned Defendants violation of 47 U.S.C. §605 (a),

   Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

           27. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

   §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

   §605 (e)(3)(C)(i)(II) which allows for a recovery between $1,000 and $10,000, in the

   courts discretion and §605(e)(3)(C)(ii) for enhanced damages upon a showing of

   willfullness in an amount      up to the maximum amount of $110,000.00 as to each

   Defendant.

           28. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

   interest and reasonable attorney’s fees.

                                              COUNT II

           29. Plaintiff hereby incorporates paragraphs “1" through “14" and “16" through

   23,” inclusive, as though fully set forth herein.

           30. Upon information and belief, with full knowledge that the Broadcast was not

   to be received and exhibited by entities unauthorized to do so, the Defendants and/or their


                                                 -7-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 8 of 12 PageID #: 8




   agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

   address at the time of its transmission willfully and for purposes of direct or indirect

   commercial advantage or private financial gain.

             31.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

   exhibition of any communications service offered over a cable system such as the

   transmission for which Plaintiff had the distribution rights as to commercial

   establishments thereto.

             32.   Upon information and belief, the Defendants individually, willfully and

   illegally intercepted said Broadcast when it was distributed and shown by cable television

   systems.

             33.    By reason of the aforementioned conduct, all of the aforementioned

   Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

   action.

             34.   As a result of the aforementioned Defendants violation of 47 U.S.C. §553,

   Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

   maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

   attorney’s fees.

                                           COUNT III

             35. Plaintiff hereby incorporates paragraphs “1" through “14" and “16" through

   “23," and “30,” inclusive, as though fully set forth herein.

             36. Plaintiff is the owner of the copyright to the Canelo v. Rocky Fight Event


                                                -8-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 9 of 12 PageID #: 9




   scheduled for December 15, 2018, via closed circuit television and via encrypted satellite

   signal. The certificate of copyright registration was filed by the U.S. Copyright Office on

   February 6, 2019 under No. PAu003950042. The Broadcast originated via satellite uplink

   and was subsequently re-transmitted to cable systems and satellite companies via satellite

   signal.

             37. As a copyright holder of the rights to the Canelo Alvarez v. Rocky Fielding

   Boxing Event, Plaintiff has rights to the Broadcast, including the right of distribution as

   well as the licensing to commercial establishments for the right to exhibit same.

             38. Defendants never obtained the proper authority or license from Plaintiff, or its

   authorized agent for commercial distribution, to publicly exhibit the Canelo Alvarez v.

   Rocky Fielding Boxing Event Broadcast on December 15, 2018.

             39. Upon information and belief, with full knowledge that the Canelo Alvarez v.

   Rocky Fielding Boxing Event Broadcast can only be exhibited within a commercial

   establishment by the purchasing of a license from Plaintiff, or its authorized agent for

   commercial distribution, Defendants and/or their agents, servants, workmen or employees

   illegally intercepted the Broadcast and exhibited same in her commercial establishment

   on December 15, 2018.

             40. Specifically, upon information and belief, the Defendants and/or their agents,

   servants, workmen and employees unlawfully obtained the Canelo Alvarez v. Rocky

   Fielding Boxing Event Broadcast, enabling Defendants to publicly exhibit the Broadcast

   without paying the appropriate licensing fee to Plaintiff, or its authorized agent for


                                                 -9-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 10 of 12 PageID #: 10




    commercial distribution.

           41. By reason of the aforementioned conduct, the Defendants willfully violated

    17 U.S.C. §501(a).

           42. By reason of the aforementioned Defendants violation of 17 U.S.C. §501(a),

    Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

           43. As a result of Defendants willful infringement of Plaintiff’s copyrights and

    exclusive rights under copyright, Plaintiff is entitled to damages, in the discretion of this

    Court, under 17 U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of

    $150,000.00.

           44. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

    U.S.C. §505.

                           WHEREFORE, the Plaintiff requests that judgment be entered in

                   its favor and against the Defendants, jointly and severally, granting to

                   Plaintiff the following:

                   (a) Declare that Defendant=s unauthorized exhibition of the December 15,

                   2018 Canelo Alvarez v. Rocky Fielding Boxing Event, violated the

                   Federal Communications Act and that such violations were committed

                   willfully and for purposes of Defendants’ direct or indirect commercial

                   advantage or for private financial gain.

                   (b)   On the first cause of action, statutory penalties in an amount, in the

                   discretion of this Court, against Defendants, jointly and severally, for a


                                                -10-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 11 of 12 PageID #: 11




                recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

                U.S.C. §605 and enhanced damages of up to $100,000.00 for each

                defendant, jointly and severally, for their willful violation of 47 U.S.C.

                §605; and

                (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                47 U. S. C. § 605 (e)(3) (B) (iii).

                (d) On the second cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, of up to

                the maximum amount of $10,000.00 as to each Defendant for their

                violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00

                for their willful violation of 47 U.S.C. §553; and

                (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                47 U. S. C. §553 (c)(2)(C).

                (f) On the third cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, of up

                $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

                $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

                §501(a); and

                (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

                17 U.S.C. §505, together with such other and further relief as this Court

                may deem just and proper.


                                              -11-
Case 1:19-cv-02056-NGG-VMS Document 1 Filed 04/09/19 Page 12 of 12 PageID #: 12




    Dated: April 9, 2019
           Ellenville, NY
                                 Perform Investment Limited d/b/a DAZN,

                                 By: /s/Julie Cohen Lonstein
                                 JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                 Attorney for Plaintiff
                                 LONSTEIN LAW OFFICE, P.C.
                                 190 South Main Street: P.O. Box 351
                                 Ellenville, NY 12428
                                 Tel: (845) 647-8500
                                 Fax: (845) 647-6277
                                 Email: Legal@signallaw.com
                                 Our File No. DZN18-01NY-22




                                     -12-
